Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered February 25, 1997, convicting defendant, after a jury trial, of two counts each of attempted robbery in the first and second degrees, and sentencing him to four concurrent terms of IV2 to 4V2 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence, including defendant’s own admissions, of defendant’s active participation in the attempted robberies.
Defendant’s ineffective assistance claim involves a matter of strategy that requires a CPL 440.10 motion in order to amplify the record. On the present record we find that defendant received effective assistance of counsel (see, People v Benevento, 91 NY2d 708, 713-714). It was a reasonable strategy to forego the affirmative defense to first-degree robbery and rely exclusively on a claim that the altercation with the victims did not involve attempted robbery (see, People v Sanchez, 244 AD2d 284, lv denied 91 NY2d 897; see also, People v Maldonado, 175 AD2d 698, 700). Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.